Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the original rejection of Claim 6 under §112(b), in the Office action filed December 27, 2021, is hereby withdrawn.
Information Disclosure Statement
The information disclosure statement filed January 14, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In addition, the information disclosure statement fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
There was no legible copy filed of the JP 2004-543615 reference to be reviewed. 
The reference JP2006-502062 was filed on March 8, 2022, but was not listed in an IDS.
The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections


Claims 1, 2, 4-6, 8-11, 13, 15, 16, 18, 20-22, 24, 25, and 29 are objected to because of the following informalities.  Appropriate correction is required.
Amended Claim 1 Line 6, and Amended Claim 8 Line 11 could read, “…flows parallel to the single surface of the first material ….”
Allowable Subject Matter
Claims 1, 2, 4-6, 8-11, 13, 15, 16, 18, 20-22, 24, 25, and 29 appear to have  allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Amended Claims 1 and 8, the prior art discloses most of the claimed invention regarding methods of making cap assemblies with containers and having a seal structure, wherein the cap is made in a molding process.  However, the prior art does not expressly disclose that the second material flows parallel to the single surface of the first material as the second material engages the single surface of the first material.
Response to Arguments
Applicant’s arguments, see Remarks Page 7 Line 23 to Page 8 Line 11, filed February 22, 2022, with respect to the §102(a)(1) rejections of Claims 1 and 8 anticipating Freedman et al. (WO 2017/152189) have been fully considered and are 
Conclusion
This application is in condition for allowance except for the following formal matters: objections to the IDS and to claims 1, 2, 4-6, 8-11, 13, 15, 16, 18, 20-22, 24, 25, and 29.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736